             Case 2:20-mj-00336-MLP Document 32-1 Filed 07/17/20 Page 1 of 1




 1                                             THE HONORABLE JOHN C. COUGHENOUR
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )    No. MJ 20-336-MLP-JCC
 9                                                 )
                     Plaintiff,                    )    (PROPOSED) ORDER
10                                                 )    TEMPORARILY SEALING
               v.                                  )    APPENDIX A TO THE DEFENSE’S
11                                                 )    RESPONSE TO THE
     MARGARET CHANNON,                             )    GOVERNMENT’S MOTION TO
12                                                 )    REVOKE RELEASE ORDER
                     Defendant.                    )
13                                                 )
14          THIS MATTER has come before the undersigned on the defense’s motion to file

15   the detention review hearing transcript, Appendix A, under seal for ninety days. The

16   Court has considered the motion and records in this case and finds that temporary

17   sealing to allow for standard redaction procedures is appropriate.

18          IT IS ORDERED that Appendix A, the detention review hearing transcript, be

19   filed under seal for ninety days, after which it shall be automatically unsealed.

20          DONE this ____ day of July, 2020.

21
22                                               ________________________________
                                                 JOHN C. COUGHENOUR
23                                               UNITED STATES DISTRICT JUDGE
24   Presented by:

25   s/ Vanessa Pai-Thompson
     Assistant Federal Public Defender
26   Attorney for Margaret Channon
       (PROPOSED) ORDER TEMPORARILY SEALING                      FEDERAL PUBLIC DEFENDER
       APPENDIX A TO THE DEFENSE’S RESPONSE TO                      1601 Fifth Avenue, Suite 700
       THE GOVERNMENT’S MOTION TO REVOKE                              Seattle, Washington 98101
       RELEASE ORDER                                                             (206) 553-1100
       (USA v. Margaret Channon; MJ20-336-MLP-JCC)- 1
